Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9, 11, and 15-16 have been canceled; Claim 10 has been amended; Claims 10, 12-14, and 17 remain for examination, wherein claim 10 is an independent claim. In view of the “Petition decision under 37 CFR 1.181 to designate a new ground of rejection in Examiner’s answer mailed on 02/11/2022” and the Applicant’s amendments in the instant claims, a new ground Final-rejection is listed as following:

Previous Rejections/Objections
Previous rejection of Claims 10, 12-14, and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al (US 6,348,139 B1, thereafter US’139) is withdrawn in view of the “Petition decision under 37 CFR 1.181 to designate a new ground of rejection in Examiner’s answer mailed on 02/11/2022” dated 5/2/2022, and the Applicant’s amendments in the instant claims filed on 7/5/2022.
However, in view of the “Petition decision under 37 CFR 1.181 to designate a new ground of rejection in Examiner’s answer mailed on 02/11/2022” dated 5/2/2022 and the Applicant’s amendments in the instant claims filed on 7/5/2022, a new ground rejection is listed as following. Since the previous “Examiner’s answer” action is dated after the “Final-rejection action” dated 11/19/2020, therefore, the instant action is made as Final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 12-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al (US 6,348,139 B1, thereafter US’139) evidenced by Zhang (NPL: Introduction to X-ray pole figure and its application in material science, 1/15/2016, thereafter NPL-1).
Regarding claims 10 and 12-13, US’139 teaches a metal article with fine metallurgical structure and texture by a process that includes forging and rolling and control of the forging and rolling conditions. Also described is a metal article with a minimum of statically crystallized grain size and a uniform (100) cubic texture (Abstract of US’139). US’139 specify a tantalum (Ta) sputtering target comprising at least about 99.95 weight percent tantalum and a substantially uniform [100] crystallographic orientation across a surface of the target (Abstract, Fig.4-6 and cl.1 of US’139) with a maximum grain size less than 50m (Col.6, lns.32-37 of US’139). These disclosures read on the claimed Ta (BCC) metal target with an average grain size of 250m or less (cl.10). These disclosures of US’139 also read on the texture of oriented grain volume fraction of {100} greater than 0.300 (cl.10) or greater than 0.325 (cl.13) wherein 1.00 equals total grain volume, and read on the texture of oriented grain volume fraction of {111} less than 0.325 (cl.10 not zero) or less than about 0.300 (cl.13, not zero) wherein 1.00 equals total grain volume since these pole figures (fig.4-6 of US’139) show major {100} textures at different target locations. This position is further supported by X-ray pole figure diffraction pattern as referring in NPL: Zhang, Introduction to X-ray pole figure and its application in material science, 1/15/2016, thereafter NPL-1. As described in NPL-1: “if the crystallographic orientations are not random, but have some preferred direction, then the sample has a weak, strong, or moderate texture” (slide 2 of NPL-1). As shown in the following Fig.5 of US’139, the inverse pole figure shows not only strong {100}, but also weak {111} texture (the “Circle-arrow” is noted by Examiner, which has compared to (100) pole figure with {100} texture and {111} texture as shown in the slide-6-7 of NPL-1. The (100) pole figure with {100} texture (from slide 6) and {111} texture (from slide 7) is also shown as reference in the following picture. Since the weak bright dots position in Fig.5 of US’139 match the {111} texture position in the (111) cubic crystal with (111) pole figure (angle and location), therefore, Shah et al (US’139) teaches a mixed {100} /{111} orientation texture in the disclosed Ta target. 
Regarding the newly added process limitations including cutting, forging, and vacuum annealing in the instant claim 10, they are recognized as process limitations in a product-by-process claim. The claimed alloy in claim 1 is manipulated by the steel alloy itself. Therefore, the heat treatment process limitations in the instant claims do not add weight on the patentability of the instant claims. MPEP 2113 [R—1]. In alternate, US’139 teaches forging, cutting, and vacuum annealing (Col.5, ln.23 to Col.6, ln.53 of US’139), which reads on all of the essential process steps as recited in the instant claim. There is no evidence to show the claimed process parameters produce unexpected features for the claimed sputtering target.






    PNG
    media_image3.png
    627
    868
    media_image3.png
    Greyscale

Regarding claim 14, US’139 provides the amount of C, O, N, and H in the target (table 2 of US’139), which are within the claimed amount of C, O, N, and H as recited in the instant claim. US’139 specifies recrystallization annealing (Col.1, lns.37-44 of US’139) and provides uniform fine grain structure photos (Fig.1-3 of US’139).
Regarding claim 17, the claimed deposition rate is recognized as a property of the sputtering target fully depended on the target composition and structures. Since US’139 teaches the same Ta sputtering target with same purity, grain size, and texture structures as discussed above, the claimed deposition rate would inherently exist in the sputtering target of US’139. MPEP 2112 III&IV.

 Notes: Nagatsu et al (US 10,658,163 B2) is cited as a reference only.
Response to Arguments
Applicant’s arguments to the art rejection to Claims 10, 12-14, and 17 have been considered but they are not persuasive and they are moot in view the new ground rejection as stated above.  Regarding the arguments related to the amended features in the instant claims, the Examiner’s position has stated as above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734